Ingraham, J. (concurring).
I concur with Mr. Jnstice McLaughlin in the reversal of this judgment upon the ground that the record discloses no evidence to justify a finding that the negligence of the defendant was the proximate cause of the accident which resulted in the injury to the plaintiff. The pier upon which the plaintiff was employed was under the exclusive control of the White Star Steamship Company. Its employees had control of the method of unloading trucks or cars which brought merchandise to be shipped upon its steamships. The railroad tracks upon this pier were as much under the control of the steamship company as was the rest of the pier. When the *86■ plaintiff brought this load to be delivered to the steamship company he was directed by its employees as to where he should unload his truck, and, following their' directions, he proceeded with his work. When the defendant brought these cars to be unloaded for the same purpose-the steamship company’s employees-directed the defend-, ant’s employees as to where their 'eaiis should be unloaded. -The relation of the defendant to its. cars while on the dock was not different from the relation of -the plaintiff to his' horses and truck. Both the plaintiff and the employees of the defendant were unloading from their respective vehicles property to be shipped by the steamship company, and when the steamship company directed the defendant’s employees to back its cars over the track to-be unloaded the steamship company’s employees, were in charge of- and had control of these cars, and Were responsible for their management. I should not dispute the proposition that if in backing these cars upon the dock the employees of the defendant had negligently collided with, the plaintiff’s truck and injured him, that the defendant would be responsible. Nothing of the kind, however, happened. In backing the cars around the curve in the track upon the steamship company’s premises the cars came together, making a noise, which frightened the plaintiff’s- horses. There is, however, no evidence to show that the employees, of the defendant were negligent in the management of its cars, but it would seem that this crashing together was caused by the form of. the curve in the track. The primary cause of the noise, therefore, ivas the curve in the track, for which the defendant was not responsible. When the cars, caught, upon this curve they were some'distance from the. plaintiff’s truck, and between it there. Was a pile of freight, so that neither the defendant’s employees could see the plaintiff’s truck nor the plaintiff see t-lie approaching, cars. There was no collision and no danger of a collision, as .the plaintiff’s truck was not upon the track. It is said, however,, that defendant was negligent in not warning those'upon the pier of the approach of the cars, but there is nothing tó show that such a warning was necessary so long as the track over which -the defendant’s cars were being- pushed was clear, and there was no reason for the defendant’s employees to suppose that the noise caused by these cars .béjng pushed Upon the track would frighten the truck horses so as to cause an injury.-
*87The duty of the defendant’s employees was to use care in pushing these cars upon the tracks laid down upon the pier. There was no duty devolving upon them to warn all the other people upon the pier that the cars were approaching so long as the tracks were clear and there was no one in a situation where he could be injured by the passage of the cars over the tracks. That the plaintiff’s horses could have been frightened by such a noise was not one of the results of moving • the train over this track that the defendant’s employees could have anticipated, and certainly the fact that the employees of the defendant did not warn all of the drivers of trucks upon the pier that the cars were approaching when the track itself was clear was no proof of a negligent, operation of the cars by the defendant’s employees which made the defendant liable for such an accident as here happened. It has never been held that a railroad company is responsible for the effect of a noise made in the ordinary operation of its cars upon horses in the neighborhood. Unless the defendant, as distinguished from the steamship company, had imposed upon it a duty to warn all persons on the pier when the car was approaching, there is no ground for saying that this accident was the result of its negligence.
I think, therefore, the complaint should have been dismissed.
O’Brien, P. J., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.